Name: 2011/94/EU: Council Decision of 25 May 2010 on the signing of the Agreement on certain aspects of air services between the European Union and the United Mexican States
 Type: Decision
 Subject Matter: European construction;  international affairs;  air and space transport;  transport policy;  America
 Date Published: 2011-02-12

 12.2.2011 EN Official Journal of the European Union L 38/33 COUNCIL DECISION of 25 May 2010 on the signing of the Agreement on certain aspects of air services between the European Union and the United Mexican States (2011/94/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2) in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) On behalf of the Union, the Commission has negotiated an Agreement on certain aspects of air services (hereinafter the Agreement) with the United Mexican States in accordance with the mechanisms and directives in the Annex to the Council Decision of 5 June 2003. (3) The Agreement negotiated by the Commission should be signed, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement on certain aspects of air services between the European Union and the United Mexican States is hereby approved on behalf of the Union, subject to the conclusion of the Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union subject to its conclusion. Article 3 This Decision shall enter into force on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 May 2010. For the Council The President M. SEBASTIÃ N